

Exhibit 10.1


THE BANK OF NEW YORK MELLON CORPORATION
EXECUTIVE SEVERANCE PLAN
(AS AMENDED EFFECTIVE FEBRUARY 19, 2016 AUGUST 12, 2014)
1.Purpose. The purpose of The Bank of New York Mellon Corporation Executive
Severance Plan (the “Plan”) is to retain certain senior executives of the
Corporation by reason of providing appropriate severance benefits and to ensure
their continued dedication to their duties in connection with certain types of
termination of employment after a Change in Control (as defined in Section 2(e)
below).
2.    Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:
(a)    “Annual Incentive Award” means the annual incentive awarded to a
Participant by the Corporation from time to time, including any cash and
non-cash portions of such incentive, whether payable currently or on a deferred
basis; provided, however, that any long-term component of an annual incentive
award (other than time-vested restricted stock or restricted stock units) long
term incentive awards, including but not limited to, performance share units,
shall not be deemed to be annual incentives for purposes of this definition.
(b)    “Base Salary” means the Participant’s annual rate of base salary for the
year in which the Participant’s Date of Termination occurs (or, if greater, for
the year before the year of termination).
(c)    “Board” means the Board of Directors of the Corporation and, after a
Change in Control, the “board of directors” of the Parent Corporation or
Surviving Corporation, as the case may be, as defined for purposes of
Section 2(e).
(d)    “Cause” means any of the following with respect to a Participant:
(i)    The Participant’s continued failure, in a material way, to perform his or
her responsibilities to the Corporation or a Subsidiary, after demand for
substantial performance has been given by the Board, any officer of the
Corporation to whom the Participant reports or any higher level officer that
specifically identifies how the Participant has not substantially performed his
or her responsibilities; provided, however, that following a Change in Control,
in order to terminate a Participant’s employment under this Section 2(d)(i),
such failure must be determined to be willful. A Participant’s failure to
perform under this Section 2(d)(i) does not, however, include failure resulting
from the Participant’s incapacity due to mental or physical illness or injury or
from any permitted leave required by law or any failure after the Participant
gives notice of termination for Good Reason or the Corporation gives notice of
termination other than for Cause or Disability.
(ii)    The Participant’s violation of the Code of Conduct and Interpretative
Guidance of the Corporation or any rule or regulation governing the conduct of
the Corporation’s business or the Participant’s employment with the Corporation.
(iii)    The Participant’s conviction of, or plea of guilty or nolo contendere
to, a crime (other than a minor traffic offense).
(iv)    The Participant being subject to the prohibitions of Section 19(a)(1) of
the Federal Deposit Insurance Act or any similar statute, rule or regulation.
(v)    The Participant’s fraud or material dishonesty in connection with the
business of the Corporation or any of its Subsidiaries, including but not
limited to, the Participant taking actions or failing to take actions in a
manner intending to result in personal gain at the expense of the Corporation or
any of its Subsidiaries.


1



--------------------------------------------------------------------------------




(vi)    The Participant’s breach of his or her fiduciary duties to the
Corporation or any of its Subsidiaries.
For this definition, no act or omission by a Participant will be “willful”
unless it is made by the Participant in bad faith or without a reasonable belief
that such act or omission was in the best interests of the Corporation and its
Subsidiaries and any act or omission by a Participant based on authority given
pursuant to a resolution duly adopted by the Board or the HRCC, on the advice of
counsel for the Corporation or on the instruction of any officer of the
Corporation to whom the Participant reports or any higher level officer will be
deemed made in good faith and in the best interests of the Corporation.
(e)    “Change in Control” means the occurrence of any one of the following
events:
(i)    During any period of not more than two (2) years, the Incumbent Directors
no longer represent a majority of the Board. “Incumbent Directors” are (A) the
members of the Board as of July 1, 2007 and (B) any individual who becomes a
director subsequent to the date hereof whose appointment or nomination was
approved by at least a majority of the Incumbent Directors then on the Board
(either by specific vote or by approval, without prior written notice to the
Board objecting to the nomination, of a proxy statement in which the member was
named as nominee). However, the Incumbent Directors will not include anyone who
becomes a member of the Board after the date hereof as a result of an actual or
threatened election contest or proxy or consent solicitation on behalf of anyone
other than the Board, including as a result of any appointment, nomination or
other agreement intended to avoid or settle a contest or solicitation;
(ii)    There is a beneficial owner of securities entitled to 30% or more of the
total voting power of the Corporation’s then-outstanding securities in respect
of the election of the Board (the “Voting Securities”), other than (A) the
Corporation, any Subsidiary of it or any employee benefit plan or related trust
sponsored or maintained by the Corporation or any Subsidiary of it; (B) any
underwriter temporarily holding securities pursuant to an offering of them; (C)
anyone who becomes a beneficial owner of that percentage of Voting Securities as
a result of an Excluded Transaction (as defined in Section 2(e)(iii)); or (D)
anyone who becomes a beneficial owner of that percentage of Voting Securities as
a result of a transaction in which Voting Securities are acquired from the
Corporation, if the transaction is approved by a majority of the Incumbent
Directors in a resolution that expressly states that the transaction is not a
Change in Control under this Section 2(e); or
(iii)    Consummation of a merger, consolidation, statutory share exchange or
similar transaction (including an exchange offer combined with a merger or
consolidation) involving the Corporation (a “Reorganization”) or a sale, lease
or other disposition (including by way of a series of transactions or by way of
merger, consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Corporation’s consolidated
assets (a “Sale”) other than an Excluded Transaction. A Reorganization or Sale
is an “Excluded Transaction” if immediately following it: (A) 50% or more of the
total voting power of the Surviving Corporation’s then-outstanding securities in
respect of the election of directors (or similar officials in the case of a
non-corporation) is represented by Voting Securities outstanding immediately
before the Reorganization or Sale or by securities into which such Voting
Securities were converted in the Reorganization or Sale; (B) there is no
beneficial owner of securities entitled to 30% or more of the total voting power
of the then-outstanding securities of the Surviving Corporation in respect of
the election of directors (or similar officials in the case of a
non-corporation); and (C) a majority of the board of directors of the Surviving
Corporation (or similar officials in the case of a non-corporation) were
Incumbent Directors at the time the Board approved the execution of the initial
agreement providing for the Reorganization or Sale. The “Surviving Corporation”
means in a Reorganization, the entity resulting from the Reorganization or in a
Sale, the entity that has acquired all or substantially all of the assets of the
Corporation, except that, if there is a beneficial owner of securities entitled
to 95% of the total voting power (in respect of the election of directors or
similar officials in the case of a non-corporation) of the then-outstanding
securities of the entity that would otherwise be the Surviving Corporation, then
that beneficial owner will be the Surviving Corporation. (Any Reorganization or
Sale which does not satisfy all of the criteria specified in (A), (B) and (C)
shall be deemed a “Qualifying Transaction”).
(iv)    the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.


2



--------------------------------------------------------------------------------




(f)    “CIC Termination Period” means the period of time beginning with a Change
in Control and ending two (2) years following such Change in Control.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Corporation” means The Bank of New York Mellon Corporation.
(i)    “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Corporation terminates as specified in a prior
written notice by the Corporation or the Participant, as the case may be, to the
other, delivered pursuant to Section 8 or (ii) if the Participant’s employment
by the Corporation terminates by reason of death, the date of death of the
Participant.
(j)    “Disability” shall mean long-term disability under the terms of the
Corporation’s long-term disability plan, as then in effect.
(k)    “Good Reason” means the occurrence, following a Change in Control, of one
or more of the following circumstances, without the Participant’s prior written
consent, and which circumstance(s) are not cured by the Corporation within
thirty (30) days after receipt of a written notice from the Participant
describing the circumstances that constitute Good Reason:
(i)    any material and adverse change in the Participant’s duties or
responsibilities with the Corporation, except as required by law, rule or
regulation;
(ii)    any (1) reduction in the Participant’s rate of annual base salary, or
(2) material reduction in the Participant’s overall aggregate annual
compensation opportunities (including base salary, annual and long-term target
incentive compensation opportunities). With respect to clause (2) above, the
Participant acknowledges that a reduction in annual or long-term target
incentive compensation opportunities does not constitute Good Reason hereunder
so long as the reduction has resulted merely from a pay mix change determined in
accordance with applicable opportunity guidelines or consensus market data or
law, rule or regulation;
(iii)    any requirement that the Participant be based at an office located
outside of the country in which the Participant’s office is located immediately
prior to the Change in Control;
(iv)    any other action or inaction by the Corporation (or a Successor) that
constitutes a material breach of this Plan (including but not limited to the
Corporation’s failure to obtain from any Surviving Corporation the assent to
this Agreement contemplated by Section 7 hereof).
If the Participant does not provide written notice to the Corporation within
forty-five (45) days after the initial existence of an event constituting Good
Reason has occurred and terminate employment within ten (10) business days
following the end of the thirty (30) day cure period (if the event constituting
Good Reason has not been cured during that period), that event will no longer
constitute Good Reason. For purposes of clause (i) of Section 2(k)(ii) above, an
immaterial or inadvertent reduction in a Participant’s rate of annual base
salary that is not taken in bad faith and that is remedied by the Corporation
promptly after receipt of notice thereof given by the Participant shall not
constitute Good Reason. The Participant’s right to terminate employment for Good
Reason shall not be affected by the Participant’s incapacity due to mental or
physical illness and the Participant’s continued employment through the
above-mentioned forty-five (45) day notice or thirty (30) day cure periods shall
not constitute consent to, or a waiver of rights with respect to, any other
event or condition constituting Good Reason.
(l)    “HRCC” means the Human Resources and Compensation Committee of the Board.
(m)    “Investigation” means an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency.
(n)    “Participant” means each of the senior executives of the Corporation, who
is selected by the HRCC in its sole discretion for coverage by this Plan.


3



--------------------------------------------------------------------------------




(o)    “Qualifying Termination” means a termination of the Participant’s
employment with the Corporation (i) by the Corporation other than for Cause or
(ii) by the Participant for Good Reason after a Change in Control. Termination
of the Participant’s employment on account of death, Disability, by the
Corporation for Cause or by the Participant other than for Good Reason shall not
be treated as a Qualifying Termination. Notwithstanding the preceding sentence,
the death of the Participant after notice of termination for Good Reason or
without Cause has been validly provided shall be deemed to be a Qualifying
Termination.
(p)    “Subsidiary” means any corporation or other entity in which the
Corporation has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors (or members of any similar governing body) or in which the Corporation
has the right to receive 50% or more of the distribution of profits or 50% of
the assets or liquidation or dissolution.
(q)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final Treasury Regulations issued thereunder.
(r)    “Target Annual Incentive Award” means a Participant’s target Annual
Incentive Award for the year in which the Participant’s Date of Termination
occurs (or, if greater, for the year before the year of termination); provided,
however, that in the event no target Annual Incentive Award has been established
for the Participant for either the year of termination or the year before the
year of termination, “Target Annual Incentive Award” shall mean the average
Annual Incentive Award paid to the Participant for the three most recent years
before the year of termination.
3.    Payments Upon Termination of Employment.
(a)    Non-Change in Control Qualifying Termination. If during a period of time
which is not a CIC Termination Period under the Plan, the employment of the
Participant is terminated by the Corporation other than for Cause, then, subject
to the Participant’s execution of a Separation Agreement and Release
substantially in the form attached to this Plan as Exhibit A (the “Separation
Agreement and Release”), which shall be provided to the Participant no later
than five (5) days after the Date of Termination and must be executed by the
Participant, become effective and not be revoked by the Participant by the
sixtieth (60th) day following the Date of Termination, the Corporation shall
provide to the Participant:
(i)    a cash payment equal to the result of multiplying the Participant’s Base
Salary by 2.00; and
(ii)    a cash payment and non-cash award, as applicable, equal to the actual
cash and non-cash portions, as applicable, of the Participant’s Annual Incentive
Award for the fiscal year in which the Participant’s Date of Termination occurs,
multiplied by a fraction the numerator of which shall be the number of days the
Participant was employed by the Corporation during the fiscal year in which the
Date of Termination occurred and the denominator of which is 365 (or 366 in the
case of a leap year); any such cash and non-cash portions of the pro-rata Annual
Incentive Award shall be paid or awarded and shall become payable, in each case,
at the same time(s) as annual incentives for the fiscal year in which the
Participant’s Date of Termination occurs are paid or award and become payable to
other similarly situated executives of the Corporation; provided, however, that
the HRCC may determine the form(s) of such pro-rata Annual Incentive in its
discretion, and provided, further, that any portion of such pro-rata Annual
Incentive Award that is intended to be exempt from Section 409A as a “short-term
deferral” (within the meaning of Section 409A) shall be paid no later than March
15th of the year following the year during which the Date of Termination
occurred; and
(iii)    for two years after Participant’s Date of Termination, Participant, his
or her spouse and his or her dependents will continue to be entitled to
participate in the Corporation’s group health plans in which the Participant
participates immediately prior to his or her Date of Termination at the same
rate as paid by similarly situated employees from time to time, provided that
the Participant timely elects continuation coverage under Section 4980B(f) of
the Code; and provided, further, that to the extent that such health plan does
not permit continuation of the Participant’s or his or her spouse’s or
dependents’ participation throughout such period, the Corporation shall provide
the Participant, on the first business day of each calendar quarter, in advance,
with an amount which is equal to the Company’s cost of providing such benefits,
less the applicable employee rate of participation; and


4



--------------------------------------------------------------------------------




(iv)    for a period of one (1) year following the Participant’s Date of
Termination, the Corporation shall make certain executive-level outplacement
services available to the Participant, as provided by the outplacement providers
with whom the Corporation has a relationship at the time of Participant’s Date
of Termination; and
The cash payment specified in paragraph (i) of this Section 3(a) shall be paid
in equal installments in accordance with the Corporation’s regular payroll
practice over the two (2) year period following the Participant’s Date of
Termination, with such payments commencing on the Corporation payroll date
immediately following the sixty-fifth (65th) day following the Date of
Termination. Notwithstanding the foregoing, in the event that a majority of the
Incumbent Directors approves the resolution described in Section 2(e)(ii)(D)
above that expressly states that a transaction is not a Change in Control under
Section 2(e), but such transaction qualifies as a “change in control event”
within the meaning of Treasury Regulation 1.409A-3(i)(5)(i), then the payment
due under paragraph (i) of this Section 3(a), to the extent it shall become
payable, shall be paid in a lump sum and shall be paid at the time set forth in
the first sentence of the flush paragraph of Section 3(b) below.
(b)    Post-Change in Control Qualifying Termination. If, during the CIC
Termination Period, the employment of the Participant is terminated pursuant to
a Qualifying Termination, then, subject to the Participant’s execution of a
Separation Agreement and Release substantially in the form attached to this Plan
as Exhibit A, which shall be provided to the Participant no later than five
(5) days after the Date of Termination and must be executed by the Participant,
become effective and not be revoked by the Participant by the sixtieth (60th)
day following the Date of Termination, the Corporation shall provide to the
Participant:
(i)    a lump sum cash payment equal to the result of multiplying (A) the sum of
(x) the Participant’s Base Salary, plus (y) the Participant’s Target Annual
Incentive Award by (B) 2.00; and
(ii)    a cash payment equal to the Participant’s Target Annual Incentive Award
for the fiscal year in which the Participant’s Date of Termination occurs,
multiplied by a fraction the numerator of which shall be the number of days the
Participant was employed by the Corporation during the fiscal year in which the
Date of Termination occurred and the denominator of which is 365; and
(iii)    for two (2) years after Participant’s Date of Termination, Participant,
his or her spouse and his or her dependents will continue to be entitled to
participate in the Corporation’s group health plans in which the Participant
participates immediately prior to his or her Date of Termination at the same
rate as paid by similarly situated employees from time to time, provided that
the Participant timely elects continuation coverage under Section 4980B(f) of
the Code; and provided, further, that to the extent that such health plan does
not permit continuation of the Participant’s or his or her spouse’s or
dependents’ participation throughout such period, the Corporation shall provide
the Participant, on the first business day of each calendar quarter, in advance,
with an amount which is equal to the Company’s cost of providing such benefits,
less the applicable employee rate of participation; and
(iv)    for a period of one (1) year following the Participant’s Date of
Termination, the Corporation shall make certain executive-level outplacement
services available to the Participant, as provided by the outplacement providers
with whom the Corporation has a relationship at the time of Participant’s Date
of Termination.
The cash payments specified in paragraphs (i) and (ii) of this Section 3(b)
shall be paid on the sixty-fifth (65th) day (or the next following business day
if the sixty-fifth (65th) day is not a business day) following the Date of
Termination. Notwithstanding the foregoing, in the event that the Change in
Control does not qualify as a “change in control event” within the meaning of
Treasury Regulation 1.409A-3(i)(5)(i), then the payments due under paragraphs
(i) and (ii) of this Section 3(b) shall be paid at the time and in the form as
set forth in the flush paragraph of Section 3(a) above.
(c)    Except as otherwise expressly provided pursuant to this Plan, this Plan
shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy, or other arrangement or individual contract or under any statute, rule
or regulation. In the event a Participant is covered by any other plan, program,
policy, individually negotiated agreement or other arrangement, in


5



--------------------------------------------------------------------------------




effect as of his or her Date of Termination, that may duplicate the payments and
benefits provided for in this Section 3, the HRCC is specifically empowered to
reduce or eliminate the duplicative benefits provided for under the Plan.
4.    Withholding Taxes. The Corporation shall withhold from all payments due to
the Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Corporation is required to
withhold therefrom.
5.    Expenses. If any contest or dispute shall arise under this Plan involving
termination of a Participant’s employment with the Corporation or involving the
failure or refusal of the Corporation to perform fully in accordance with the
terms hereof, each party shall be responsible for its own legal fees and related
expenses, if any, incurred in connection with such contest or dispute; provided,
however, that, with respect to any contest or dispute arising after a Change in
Control, in the event the Participant substantially prevails with respect to
such contest or dispute, the Corporation shall reimburse the Participant on a
current basis for all reasonable legal fees and related expenses incurred by the
Participant in connection with such contest or dispute, which reimbursement
shall be made within thirty (30) days after the date the Corporation receives
the Participant’s statement for such fees and expenses.
6.    Scope of Plan. Nothing in this Plan shall be deemed to entitle the
Participant to continued employment with the Corporation or its Subsidiaries.
7.    Successors; Binding Agreement.
(a)    This Plan shall not be terminated by any Reorganization or Sale. In the
event of any Reorganization or Sale, the provisions of this Plan shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Corporation hereunder.
(b)    The Corporation agrees that in connection with any Reorganization or Sale
it will cause any successor entity to the Corporation unconditionally to assume
all of the obligations of the Corporation hereunder. Failure of the Corporation
to obtain such assumption prior to the effectiveness of any such Reorganization
or Sale that constitutes a Change in Control, shall be a breach of this Plan and
shall constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Corporation in the same amount and on
the same terms as the Participant would be entitled hereunder if the
Participant’s employment were terminated following a Change in Control by reason
of a Qualifying Termination. For purposes of implementing the foregoing, the
date on which any such Reorganization or Sale becomes effective shall be deemed
the date Good Reason occurs, and shall be the Date of Termination if requested
by a Participant.
(c)    The benefits provided under this Plan shall inure to the benefit of and
be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.
8.    Notice. (a) For purposes of this Plan, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid
and addressed as follows:
If to the Participant: the address listed as the Participant’s address in the
Corporation’s personnel files.
If to the Corporation:
The Bank of New York Mellon Corporation
Attention: General Counsel
225 Liberty Street One Wall StreetNew York, NY, 10286


6



--------------------------------------------------------------------------------




or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Participant’s Date of Termination by the
Corporation or the Participant, as the case may be, to the other, shall
(i) indicate the specific termination provision in this Plan relied upon,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated and (iii) specify the termination
date (which date shall be not less than thirty (30) nor more than forty
(40) days after the giving of such notice). The failure by the Participant or
the Corporation to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Corporation hereunder or preclude the Participant or the
Corporation from asserting such fact or circumstance in enforcing the
Participant’s or the Corporation’s rights hereunder.
9.    Full Settlement; Resolution of Disputes and Costs.
(a)    In no event shall the Participant be obligated to seek other employment
or take other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and, except as provided in
the Separation Agreement and Release, such amounts shall not be reduced whether
or not the Participant obtains other employment.
(b)    Any dispute or controversy arising under or in connection with this Plan
shall be settled exclusively by arbitration in New York by three arbitrators in
accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) then in effect. One arbitrator shall be selected by the
Corporation, the other by the Participant and the third jointly by these
arbitrators (or if they are unable to agree within thirty (30) days of the
commencement of arbitration, the third arbitrator will be appointed by the AAA).
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. Notwithstanding anything in this Plan to the contrary, any
arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and the Corporation, or any of their delegates or
successors, in respect of a Participant’s Qualifying Termination that occurs
after a Change in Control, will apply a de novo standard of review to any
determinations made by such person. Such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to any such person or
characterization of any such decision by such person as final, binding or
conclusive on any party.
10.    Employment with Subsidiaries. Employment with the Corporation for
purposes of this Plan shall include employment with any Subsidiary.
11.    Survival. The respective obligations and benefits afforded to the
Corporation and the Participant as provided in Section 3 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Plan), 4, 5, 7(c) and 9 shall survive the
termination of this Plan.
12.    GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THIS PLAN IS SUBJECT TO
ERISA, THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
13.    Amendment and Termination. The HRCC may amend or terminate the Plan at
any time without the consent of the Participants; provided, however, that
Participants must be given at least twelve (12) months’ notice of amendments
that are adverse to the interests of the Participants (except that termination
of a Participant’s participation in the Plan may be made with three (3) months’
notice) or planned termination of the Plan, and provided, further, that any
termination or amendments to the Plan that are adverse to the interests of any
Participant and made in anticipation of a Change of Control shall give a
Participant the right to enforce his or her rights pursuant to Section 15.
Notwithstanding the foregoing, during the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control, the Plan
may not be amended or terminated by the HRCC (or any successor committee
thereto), any Participant’s participation hereunder may not be terminated, and
the Policy (as defined below) may not be amended by


7



--------------------------------------------------------------------------------




the Board, in each case, in any manner which is materially adverse to the
interests of any Participant without the prior written consent of such
Participant.
14.    Interpretation and Administration. The Plan shall be administered by the
HRCC (or any successor committee). The HRCC (or any successor committee) shall
have the authority (i) to exercise all of the powers granted to it under the
Plan, (ii) to construe, interpret and implement the Plan, (iii) to prescribe,
amend and rescind rules and regulations relating to the Plan, (iv) to make all
determinations necessary or advisable in administration of the Plan, (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan, and (vi) to delegate its responsibilities and authority hereunder to a
subcommittee of the HRCC. Actions of the Board or the HRCC (or any successor
committee) shall be taken by a majority vote of its members.
15.    Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Corporation pursuant to Section 8 of this Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the HRCC in writing of a
claim for coverage or benefits. If the claim for coverage or benefits is denied
in whole or in part, the HRCC shall notify the applicant in writing of such
denial within thirty (30) days (which may be extended to sixty (60) days under
special circumstances), with such notice setting forth: (i) the specific reasons
for the denial; (ii) the Plan provisions upon which the denial is based;
(iii) any additional material or information necessary for the applicant to
perfect his or her claim; and (iv) the procedures for requesting a review of the
denial. Upon a denial of a claim by the HRCC, the Participant may: (i) request a
review of the denial by the HRCC or, where review authority has been so
delegated, by such other person or entity as may be designated by the HRCC for
this purpose; (ii) review any Plan documents relevant to his or her claim; and
(iii) submit issues and comments to the HRCC or its delegate that are relevant
to the review. Any request for review must be made in writing and received by
the HRCC or its delegate within sixty (60) days of the date the applicant
received notice of the initial denial, unless special circumstances require an
extension of time for processing. The HRCC or its delegate will make a written
ruling on the applicant’s request for review setting forth the reasons for the
decision and the Plan provisions upon which the denial, if appropriate, is
based. This written ruling shall be made within thirty (30) days of the date the
HRCC or its delegate receives the applicant’s request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty
(60) days after receipt of the request for review. All extensions of time
permitted by this Section 15 will be permitted at the sole discretion of the
HRCC or its delegate. If the HRCC does not provide the Participant with written
notice of the denial of his or her appeal, the Participant’s claim shall be
deemed denied.
16.    Type of Plan. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees (i.e., a “top hat”
plan).
17.    Nonassignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Corporation.
18.    Section 409A.
(a)    To the extent a Participant would otherwise be entitled to any payment or
benefit that under this Plan, or any plan or arrangement of the Corporation or
its affiliates, constitutes “deferred compensation” subject to Section 409A and
that if paid or provided during the six (6) months beginning on the date of
termination of a Participant’s employment would be subject to the Section 409A
additional tax because the Participant is a “specified employee” (within the
meaning of Section 409A and as determined by the Corporation) the payment or
benefit will be paid or provided (or will commence being paid or provided, as
applicable) to the Participant on the earlier of the six (6) month anniversary
of the Participant’s date of termination or the Participant’s death. In
addition, any payment or benefit due upon a termination of the Participant’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Participant only upon a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
Each severance payment made under this Plan shall be deemed to be separate
payments, and amounts payable under Section 3 of this Plan shall be deemed not
to be a “deferral of compensation”


8



--------------------------------------------------------------------------------




subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through A‑6.
(b)    Notwithstanding anything to the contrary in this Plan or elsewhere, any
payment or benefit under this Plan or otherwise that is exempt from Section 409A
pursuant to final Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to the Participant only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses are reimbursed no later than the last day of the Participant’s third
taxable year following the taxable year in which the Participant’s “separation
from service” occurs.  Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Plan is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one (1) calendar year shall not affect the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Participant incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in
this Plan or elsewhere, in the event that a Participant waives the provisions of
another severance or change in control agreement or arrangement to participate
in this Plan and such participation in this Plan is later determined to be a
“substitution” (within the meaning of Section 409A) for the benefits under such
agreement or arrangement, then any payment or benefit under this Plan that such
Participant becomes entitled to receive during the remainder of the waived term
of such agreement or arrangement shall be payable in accordance with the time
and form of payment provisions of such agreement or arrangement.
19.    Certain Reductions; Recoupment. Notwithstanding anything herein to the
contrary, any payments or benefits payable to a Participant under this Plan
shall be subject to reduction to the extent that such payment or benefit would
exceed the amount permitted to be paid under the Corporation’s Policy Regarding
Shareholder Approval of Future Senior Officer Severance Arrangements as in
effect as of the date of termination or, if earlier, immediately prior to a
Change in Control (the “Policy”), as in effect from time to time, and such
amounts are not approved by, or are not submitted for the approval of, the
Corporation’s shareholders in accordance with such policy. Notwithstanding
anything in this Plan to the contrary, in no event shall any payment or benefit
under this Plan be paid, provided or accrued, if any such payment, provision or
accrual would be in violation of applicable law, rule or regulation (“Applicable
Law”). In addition, to the extent that any provision of Applicable Law or any
recoupment policy or practice of the Corporation as in effect from time to time
requires any payments or benefits paid (or provided or to be paid or provided)
to a Participant to be forfeited or recouped from the Participant, each such
payment or benefit shall be subject to forfeiture or recoupment, as applicable,
and such Participant’s right to receive or retain each such payment or benefit
shall terminate. Without limiting the foregoing, if the Corporation reasonably
believes that a Participant engaged in fraud, or directly or indirectly caused
or contributed to any financial restatement or other irregularity during the
performance period to which a cash incentive award paid hereunder relates, the
Corporation may require the Participant to repay some or all of such award
within three (3) years after the award date.
20.    Effective Date. The Plan shall be effective as of July 13, 2010.




9



--------------------------------------------------------------------------------





Appendix A
Reduction of Certain Payments by the Corporation
(a)    Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Corporation
(or any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (the “Excise Tax”), and (ii) the reduction of the amounts payable
to Executive under this Agreement to the maximum amount that could be paid to
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide the Executive with a greater after tax amount than if such amounts were
not reduced, then the amounts payable to Executive under this Agreement shall be
reduced (but not below zero) to the Safe Harbor Cap. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payments under paragraph (i) and then paragraph (ii) of Section 3(a) or Section
3(b), as applicable, unless an alternative method of reduction is elected by the
Participant within thirty (30) days after first becoming eligible to participate
in this Plan.
(b)    All determinations required to be made under this Appendix A, including
the reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the Corporation as of the date immediately
prior to the Change in Control (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Corporation and the Participant
within fifteen (15) business days of the receipt of notice from the Corporation
or the Participant that there has been a Payment, or such earlier time as is
requested by the Corporation (collectively, the “Determination”). For the
avoidance of doubt, the Accounting Firm may use the Option Redetermination
amount in determining the reduction of the Payments to the Safe Harbor Cap.
Notwithstanding the foregoing, in the event (i) the HRCC shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change in Control, the HRCC shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the
Corporation, and the Corporation shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. If the Accounting Firm determines that no Excise Tax is
payable by a Participant, it shall furnish the Participant with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on the Participant’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. In the event the
Accounting Firm determines that the Payments shall be reduced to the Safe Harbor
Cap, it shall furnish the Participant with a written opinion to such effect. The
Determination by the Accounting Firm shall be binding upon the Corporation and
the Participant.
In the event that the Corporation determines that the value of any accelerated
vesting of stock options held by the Participant shall be redetermined within
the context of Treasury Regulation §1.280G-1 Q/A 33 (the “Option
Redetermination”), the Participant shall (i) file with the Internal Revenue
Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refunded Excise Tax to the Corporation; provided that the
Corporation shall pay on a current basis all reasonable professional fees
incurred in the preparation of the Participant’s amended federal income tax
return. In the event that amounts payable to the Participant under this Plan
were reduced pursuant to paragraph (a) and subsequently the Participant
determines there has been an Option Redetermination that reduces the value of
the Payments attributable to such options, the Corporation shall pay to the
Participant (on the first business day of the calendar month following the month
the Option Redetermination is made) any amounts payable under this Plan that
were not previously paid solely as a result of the second paragraph of Paragraph
(a) up to the Safe Harbor Cap plus interest, from the date the Participant files
the amended return as provided above, at the three (3) month Treasury Bill rate.



















--------------------------------------------------------------------------------





[NOTE: The following Agreement is intended for use for US-based Participants.
Non-US-based Participants will be subject to an Agreement in the form normally
used in the relevant jurisdiction by the Corporation, the effect of which is the
substantially similar to this Exhibit A.]
EXHIBIT A

FORM OF SEVERANCE, RESTRICTIVE COVENANTS

AND RELEASE AGREEMENT (HEREIN “AGREEMENT”)
The Bank of New York Mellon Corporation (the “Corporation”) and
                                         (“Executive”) agree as follows:
1.    Date of Termination. Executive’s employment with the Corporation will
terminate effective [Date].
2.    Cooperation. Executive agrees to make himself/herself reasonably available
to the Corporation to respond to requests by the Corporation for information
concerning litigation, regulatory inquiry or Investigation, involving facts or
events relating to the Corporation that may be within his/her knowledge.
Executive will cooperate fully with the Corporation in connection with any and
all future litigation or regulatory proceedings brought by or against the
Corporation to the extent the Corporation reasonably deems Executive’s
cooperation necessary. Executive will be entitled to reimbursement of reasonable
out-of-pocket expenses (not including counsel fees) incurred in connection with
fulfilling his/her obligations under this Section 2.
3.    Severance Benefit. In consideration of Executive’s undertakings herein,
the Corporation will pay an amount equal to $                     in accordance
with Section 3 of the Corporation’s Executive Severance Plan (the “Severance
Plan”), less required deductions (including, but not limited to, federal, state
and local tax withholdings) as separation/severance pay (the “Severance
Payment”). The Severance Payment will be paid in accordance with the Severance
Plan. Payment of the Severance Payment is contingent upon the execution of this
Agreement by Executive and Executive’s compliance with all terms and conditions
of this Agreement and the Severance Plan. Executive agrees that if this
Agreement does not become effective, the Corporation shall not be required to
make any further payments to Executive pursuant to this Agreement or the
Severance Plan and shall be entitled to recover all payments already made by it
(including interest thereon).
4.    Confidential Information; Non-Solicitation; Non-Compete. Executive
represents that he/she has returned to the Corporation all property or
information, including, without limitation, all reports, files, memos, plans,
lists, or other records (whether electronically stored or not) belonging to the
Corporation or its affiliates, including copies, extracts or other documents
derived from such property or information. Executive will immediately forfeit
all rights and benefits under this Agreement and the Severance Plan, including,
without limitation, the right to receive or retain any Severance Payment if
Executive, directly or indirectly (i) at any time discloses to any third party
or entity any trade secrets or other proprietary or confidential information
pertaining to the Corporation or any of its affiliates or uses such secrets or
information without the prior written consent of the General Counsel of the
Corporation; or; (ii) Executive breaches any of Executive’s post termination
obligations to the Corporation pursuant to an individual agreement, including
but not limited to non-solicitation, confidentiality and/or non-competition
restrictions (which are incorporated herein by reference); or (iii) to the
extent that Executive does not have post termination non-solicitation,
confidentiality and/or non-competition obligations in an individual agreement,
during the twelve (12) month period after the Date of Termination (A) solicits,
influences, encourages, induces, recruits or causes any employee of the
Corporation or any person who was an employee of the Corporation within the six
(6) month period before Executive’s Date of Termination to resign from the
Corporation or to apply for or accept employment with any Competitive
Enterprise; or (B) solicits or attempt to solicit any of the Corporation’s
clients and/or customers for whom Executive or the Corporation performed
services or actively solicited work from during the six (6) month period before
Executive’s Date of Termination, to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Corporation
or otherwise interferes with or damages any relationship between the Corporation
and any such client or customers. For purposes of this Agreement, “Competitive
Enterprise” means any business enterprise that either (A) engages in any
activity that competes anywhere with any activity that the Corporation or its
affiliates is then engaged in or (B) holds a 5% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity

















--------------------------------------------------------------------------------




and were within the scope of Executive’s responsibilities within the twelve (12)
months preceding Executive’s termination of employment.
Nothing in this Agreement shall prevent or prohibit Executive or the Corporation
from responding to an order, subpoena, other legal process or regulatory inquiry
directed to them or from providing information to or making a filing with a
governmental or regulatory body. Executive agrees that upon learning of any
order, subpoena or other legal process seeking information that would otherwise
be prohibited from disclosure under this Agreement, he/she will promptly notify
the Corporation, in writing, directed to the Corporation’s General Counsel. In
the event disclosure is so required, Executive agrees not to oppose any action
by the Corporation to seek or obtain a protective order or other appropriate
remedy.
5.    Executive hereby represents that he/she has not filed any action,
complaint, charge, grievance or arbitration against the Corporation or any of
its affiliates in connection with any matters relating, directly or indirectly,
to his/her employment, and covenants and agrees not to file any such action,
complaint or arbitration or commence any other judicial or arbitral proceedings
against the Corporation or any of its affiliates with respect to events
occurring prior to the termination of his/her employment with the Corporation or
any affiliates thereof. Notwithstanding the foregoing, nothing contained in this
Agreement shall prevent Executive from filing a charge or lawsuit challenging
the validity of the waiver and release contained herein under OWBPA with respect
to claims under ADEA or filing a charge of discrimination with, or participate
in, an investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), but Executive will not be entitled to any monetary or other
relief from the EEOC or from any court as a result of litigation brought on the
basis of or in connection with such charge, except if, and to the extent that,
the release and waiver contained in this Agreement is held to be invalid or
unenforceable (in which event, Corporation will be entitled to restitution or
set off for the amounts paid to Executive hereunder as and to the extent
determined by the court).
6.    Effective Date. Effective on [Date], the Corporation will cease all health
benefit coverage and other benefit coverage for Executive.
7.    General Release. Effective as of the Effective Date, and in return for the
consideration set forth above, Executive agrees not to sue or file any action,
claim, or lawsuit against the Corporation, agrees not to pursue, seek to recover
or recover any alleged damages, seek to obtain or obtain any other form of
relief or remedy with respect to, and cause the dismissal or withdrawal of, any
lawsuit, action, claim, or charge against the Corporation, and Executive agrees
to waive all claims and release and forever discharge the Corporation, its
officers, directors, subsidiaries, affiliates, parents, attorneys, shareholders
and employees from any claims, demands, actions, causes of action or liabilities
for compensatory damages or any other relief or remedy, and obligations of any
kind or nature whatsoever, based on any matter, cause or thing, relating in any
way, directly or indirectly, to his/her employment, from the beginning of time
through the Effective Date of this Agreement, whether known or unknown, fixed or
contingent, liquidated or unliquidated, and whether arising from tort, statute,
or contract, including, but not limited to, any claims arising under or pursuant
to the [California Fair Employment and Housing Act,] Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Rehabilitation Act, the Family and
Medical Leave Act of 1993, the Occupational Safety & Health Act, the Employee
Retirement Income Security Act of 1974, the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), the Worker Adjustment and Retraining Notification Act,
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, the
Age Discrimination in Employment Act of 1967 (“ADEA”), New York State Labor Law,
New York State Human Rights Law, New York Human Rights Law, and any other state,
federal, city, county or local statute, rule, regulation, ordinance or order, or
the national or local law of any foreign country, any claim for future
consideration for employment with the Corporation, any claims for attorneys’
fees and costs and any employment rights or entitlement law, and any claims for
wrongful discharge, intentional infliction of emotional distress, defamation,
libel or slander, payment of wages, outrageous behavior, breach of contract or
any duty allegedly owed to Executive, discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or another unlawful criterion or circumstance, and any other theory of recovery.
It is the intention of the parties to make this release as broad and as general
as the law permits.
[Executive acknowledges that he/she is aware of, has read, has had explained to
him/her by his/her attorneys, understands and expressly waives any and all
rights he/she has or may have under Section 1542 of the California Civil Code,
which provides as follows:


2



--------------------------------------------------------------------------------




“A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him must have materially affected his/her settlement with the debtor.”]
8.    Executive acknowledges that he/she may later discover facts different from
or in addition to those which he/she knows or believes to be true now, and
he/she agrees that, in such event, this Agreement shall nevertheless remain
effective in all respects, notwithstanding such different or additional facts or
the discovery of those facts.
9.    This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the Severance Plan.
10.    Executive acknowledges that Executive has made an independent
investigation of the facts, and does not rely on any statement or representation
of the Corporation in entering into this Agreement, other than those set forth
herein.
11.    Executive agrees that, without limiting the Corporation’s remedies,
should he/she commence, continue, join in, or in any other manner attempt to
assert any claim released in connection herewith, or otherwise violate in a
material fashion any of the terms of this Agreement, the Corporation shall not
be required to make any further payments to the Executive pursuant to this
Agreement or the Severance Plan and shall be entitled to recover all payments
already made by it (including interest thereon), in addition to all damages,
attorneys’ fees and costs the Corporation incurs in connection with Executive’s
breach of this Agreement. Executive further agrees that the Corporation shall be
entitled to the repayments and recovery of damages described above without
waiver of or prejudice to the release granted by him/her in connection with this
Agreement, and that his/her violation or breach of any provision of this
Agreement shall forever release and discharge the Corporation from the
performance of its obligations arising from the Agreement.
12.    Executive has been advised and acknowledges that he/she has been given
[twenty-one (21) [forty-five (45)] days to sign this Agreement, he/she has seven
(7) days following his/her signing of this Agreement to revoke and cancel the
terms and conditions contained herein, and the terms and conditions of this
Agreement shall not become effective or enforceable until the revocation period
has expired (the “Effective Date”).
13.    Executive acknowledges that Executive has been advised hereby to consult
with, and has consulted with, an attorney of his/her choice prior to signing
this Agreement.
14.    Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his/her own free will, knowingly and voluntarily, and without any
duress or coercion.
15.    Executive understands that this Agreement includes a final general
release and restrictive covenants related to confidentiality, non-solicitation
and non-competition (including any confidentiality, non-solicitation and/or
non-competition restrictions contained in an individual agreement between
Executive and the Corporation, which are incorporated herein by reference), and
that Executive can make no further claims against the Corporation or the persons
listed in Section 7 of this Agreement relating in any way, directly or
indirectly, to his/her employment. Executive also understands that this
Agreement precludes Executive from recovering any damages or other relief as a
result of any lawsuit, grievance, charge or claim brought on Executive’s behalf
against the Corporation or the persons listed in Section 7 of this Agreement.
16.    Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.
17.    This Agreement and the Severance Plan constitute the complete
understanding between Executive and the Corporation regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the
Corporation.
18.    Executive and the Corporation agree that all notices or other
communications required or permitted to be given under the terms of this
Agreement shall be given in accordance with Section 9 of the Severance Plan.


3



--------------------------------------------------------------------------------




19.    Executive and the Corporation agree that any disputes relating to any
matters covered under the terms of this Agreement shall be resolved in
accordance with Section 10 of the Severance Plan.
20.    By entering into this Agreement, the Corporation does not admit and
specifically denies any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is expressly understood and agreed that this
Agreement is being entered into solely for the purpose of amicably resolving all
matters of any kind whatsoever between Executive and the Corporation.
21.    In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
22.    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.
23.    Unless expressly specified elsewhere in this Agreement, this Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York without reference to the principles of conflict of law.
24.    This Agreement may be executed in one or more counterparts.
 
 
 
 
 
Corporation
 
Executive
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
Date:





4

